608 F. Supp. 2d 303 (2009)
Angelita KERCADO-CLYMER, Plaintiff,
v.
CITY OF AMSTERDAM, Thomas V.N. Brownell, As Chief of Police of the City of Amsterdam, and in his Individual Capacity, Defendants.
No. 6:07-CV-00086 (NPM/DEP).
United States District Court, N.D. New York.
January 30, 2009.
Opinion Granting Reconsideration April 10, 2009.
*308 Office of James B. Tuttle, James B. Tuttle, Esq., of Counsel, Latham, NY, for Plaintiff.
Girvin & Ferlazzo, PC, Jacinda Hall Conboy, Esq., Scott P. Quesnel, Esq., of Counsel, Albany, NY, Lemire Johnson, LLC, Gregg T. Johnson, Esq., of Counsel, Malta, NY, for Defendant City of Amsterdam.
Pennock, Breedlove & Noll, LLP, John H. Pennock, Esq., Tracy M. Larocque, Esq., of Counsel, Clifton Park, NY, for Defendant Thomas V.N. Brownell.

MEMORANDUMDECISION AND ORDER
NEAL P. McCURN, Senior District Judge.
Plaintiff Angelita Kercado-Clymer ("plaintiff"), a police officer with the City of Amsterdam Police Department, brings this employment discrimination action against the City of Amsterdam ("City") and Police Chief Thomas V.N. Brownell ("Brownell") pursuant to the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., as amended by the Civil Rights Act of 1991 ("Title VII"). Plaintiff also seeks relief and/or damages from both defendants for violation of her rights to procedural due process, substantive due process, freedom of speech, freedom of religion, and freedom of association under the United States Constitution, pursuant to 42 U.S.C. §§ 1983 and 1988. Plaintiff seeks state relief under the New York State Human Rights Law ("NYHRL"), codified at § 290 et seq.
In her five-count complaint, plaintiff alleges employment discrimination on the basis of gender, national origin, and religion, and complains specifically of hostile work environment. Plaintiff also alleges retaliation by Brownell against plaintiff for complaining about his discriminatory conduct.
Plaintiff alleges that the City failed to respond to her complaints and by failing to take action against Brownell for his alleged offensive and discriminatory conduct, "the City condoned and/or acquiesced in said conduct, thereby establishing a de facto unconstitutional municipal pattern, practice or policy in derogation of the plaintiff's civil rights" (Id. at ¶ 36), pursuant to the Monell principles outlined and discussed in detail below.
The court has federal question jurisdiction over this matter pursuant to 28 U.S.C. § 1331. Currently before the court are motions by Brownell (Doc. No. 33) and by the City (Doc. No. 34) for summary judgment pursuant to the Federal Rules of Civil Procedure ("Fed. R. Civ.P.") Rule 56 (Doc. No. 33). In the interest of judicial economy, these motions will be decided together. For the reasons set forth below, the defendants' motions will be granted in part and denied in part.

I. FACTS
The court takes the following facts from the complaint, pleadings, affidavits, discovery and disclosure materials on file, resolving all ambiguities and drawing all permissible factual inferences in favor of the plaintiff, against whom summary judgment is sought. Plaintiff is of Puerto Rican national origin, and was, for a portion of the time relevant to the case at bar, "married to a black minister." Doc. No. 1 at ¶ 9. Plaintiff is currently employed by and *309 was at all times relevant to this action employed by the City of Amsterdam Police Department. At the time her complaint was filed on January 23, 2007, plaintiff was the only female police officer in that department. Id.
Defendant City is currently and was at all times relevant to this action a city organized and existing under the constitution and statutes of the State of New York, with its principal place of business at 61 Church Street, Amsterdam, New York. Defendant Brownell is currently and was at all times relevant to this action the Chief of Police of the City of Amsterdam Police Department.
Plaintiff alleges that from the beginning of her employment in 1994, Brownell made it a regular practice to make sexually offensive, racially offensive, and religiously offensive comments to her, first in his capacity as police sergeant, then upon his promotion in 1996, in his capacity as police chief. Plaintiff alleges that she complained about Brownell's offensive conduct toward her to representatives of the department's administration, but nothing was ever done about it.
Plaintiff also alleges that upon Brownell's promotion to police chief, he used his position of authority to retaliate against plaintiff for the complaints she made and continued to make about his conduct. Plaintiff alleges that Brownell's offensive conduct and retaliation against her have been continual since approximately 1995. Id. at ¶ 13. From February 2004 to the present time, Brownell is alleged to have made numerous remarks to the plaintiff that were sexually, racially and religiously derogative and offensive. Id. at ¶ 14. Plaintiff alleges specific examples of offensive conduct, which the court will address in detail, infra.
During that same time frame, plaintiff alleges that Brownell treated her less fairly than he treated the male employees in the department in terms of training, discipline, and allowing overtime. Specifically, plaintiff describes an incident where, in responding to an emergency call, she drove the wrong way on a one-way street (an action permitted under New York Vehicle and Traffic Law[1] under certain circumstances and allegedly condoned by Brownell for male police officers of the department).[2] Plaintiff received a counseling memorandum for the act, but after she filed a discrimination complaint against Brownell with the City, disciplinary charges were filed against her. For this alleged vehicle and traffic infraction, the plaintiff was required to forfeit a substantial amount of accrued vacation time.
Brownell also disciplined a male police officer who wrote a letter to the editor of a local newspaper after a disparaging news article, quoting Brownell extensively, appeared after plaintiff filed the instant lawsuit. Both plaintiff and the male officer were disciplined by Brownell by being denied the privilege of working the desk on weekdays when Brownell was present.
*310 Plaintiff avers that she sent a memo detailing her complaints to Brownell and the City administration in October of 2005. Brownell responded that he had investigated[3] and found no merit to her complaints. Plaintiff asserts that the City never responded to her complaint. Id. at ¶ 17. Plaintiff wrote another letter of complaint to the City on January 27, 2006. As of the day she filed the current action, plaintiff had received no response. Id.

II. DISCUSSION
Brownell moves for summary judgment based on his contention that (1) plaintiff cannot maintain a Title VII claim against him individually as a matter of law; (2) plaintiffs N.Y. Executive Law § 296 and 42 U.S.C. § 1983 discrimination claims fail under a hostile work environment theory because the claims do not establish [any] severe or pervasive discriminatory behavior that interfered with plaintiff's work performance; (3) plaintiff's N.Y. Executive Law § 296 and 42 U.S.C. § 1983 discrimination claims fail under a disparate treatment theory because plaintiff was not subjected to any adverse employment actions; (4) even if the court reads plaintiff's complaint broadly enough to find a claim of retaliation either under N.Y. Executive Law § 296 and 42 U.S.C. § 1983 discrimination, the claim fails because plaintiff was not subjected to any adverse employment actions as a result of engaging in "protected" speech; and (5) Brownell is entitled to qualified immunity. (Doc. No. 33 at pp. 1-2).
The City moves this court for summary judgment on the grounds that (1) plaintiff's Title VII claims and NYHRL claims are barred by the applicable statute of limitations and are otherwise fatally deficient; (2) plaintiff's harassment claims are precluded by her admitted failure to utilize the City's complaint procedure; (3) plaintiff's claims of retaliation and retaliatory hostile work environment must be dismissed for failure to establish a prima facie case for retaliation; and (4) the plaintiff's complaint fails to state constitutional violation claims upon which relief can be granted. Doc. No. 34 at p. 1.

A. Legal Standards

1. Summary Judgment
A motion for summary judgment shall be granted "if the pleadings, the discovery and disclosure materials on file, and any affidavits show that there is no genuine issue as to any material fact and that the movant is entitled to judgment as a matter of law." Fed.R.Civ.P. 56(c) (West 2009). See also Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548, 2552, 91 L. Ed. 2d 265 (1986); Security Ins. Co. of Hartford v. Old Dominion Freight Line, Inc., 391 F.3d 77, 82 (2d Cir.2004). "[I]n assessing the record to determine whether there is a genuine issue as to a material fact, the court is required to resolve all ambiguities and draw all permissible factual inferences in favor of the party against whom summary judgment is sought[.]" Security Ins., 391 F.3d at 83, citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255, 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986). "Only when reasonable minds could not differ as to the import of the evidence is summary judgment proper." Bryant v. Maffucci, 923 F.2d 979, 982 (2d Cir.), citing Anderson, 477 U.S. at 250-51, 106 S. Ct. 2505.
While the initial burden of demonstrating the absence of a genuine issue of material fact falls upon the moving party, once *311 that burden is met, the non-moving party must "set forth specific facts showing that there is a genuine issue for trial," see Koch v. Town of Brattleboro, Vermont, 287 F.3d 162, 165 (2d Cir.2002), citing Fed.R.Civ.P. 56(c), by a showing sufficient to establish the existence of every element essential to the party's case, and on which that party will bear the burden of proof at trial, see Peck v. Public Serv. Mut. Ins. Co., 326 F.3d 330, 337 (2d Cir.2003), cert. denied, 540 U.S. 1005, 124 S. Ct. 540, 157 L. Ed. 2d 410 (2003).

2. 42 U.S.C.A. § 1983 Generally
Plaintiff alleges discrimination and retaliation claims against the defendants. Specifically, plaintiff alleges that she was deprived of her right to freedom of speech, freedom of religion, and freedom of association in violation of the First Amendment to the United States Constitution, and deprived of her right to procedural and substantive due process, and equal protection under the law in violation of the Fourteenth Amendment to the Constitution.
In order to prevail on a claim under 42 U.S.C.A. § 1983, a plaintiff must establish the violation of a right secured by the Constitution and laws of the United States, and that the violation was committed by a person acting under color of state law. Section 1983 states in pertinent part that
Every person who, under color of any statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia, subjects, or causes to be subjected, any citizen of the United States or other person within the jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured by the Constitution and laws, shall be liable to the party injured in an action at law, suit in equity, or other proper proceeding for redress, except that in any action brought against a judicial officer for an act or omission taken in such officer's judicial capacity, injunctive relief shall not be granted unless a declaratory decree was violated or declaratory relief was unavailable....
42 U.S.C.A. § 1983 (West 2009).
"[S]ex-based discrimination may be actionable under § 1983 as a violation of equal protection ... Accordingly, § 1983 and the Equal Protection Clause protect public employees from various forms of discrimination, including hostile work environment and disparate treatment, on the basis of gender." Demoret v. Zegarelli, 451 F.3d 140, 149 (2d Cir.2006). In the case at bar, plaintiff has alleged that Brownell, under color of state law, discriminated against her by creating a hostile work environment. "Hostile work environment claimsunlike Title VII claims ... are cognizable against individuals under section 1983 ... Indeed, a hostile work environment claim brought under section 1983 is analyzed using `Title VII law.'" Cruz v. Liberatore, 582 F. Supp. 2d 508, 516 (S.D.N.Y.2008) (citing Patterson v. County of Oneida, 375 F.3d 206, 226 (2d Cir.2004); Jemmott v. Coughlin, 85 F.3d 61, 67 (2d Cir.1996)). In the case at bar, it is undisputed that the defendants were acting under the color of state law.

3. Title VII of the Civil Rights Act of 1964
Title VII states in pertinent part that "[i]t shall be an unlawful employment practice for an employer to ... discriminate against any individual with respect to his compensation, terms, conditions or privileges of employment, because of such individual's race, color, religion, sex, or national origin...." 42 U.S.C. § 2000e-2(a)(1) (West 2009). "When the workplace is permeated with discriminatory intimidation, ridicule, and insult that is sufficiently severe or pervasive to alter the *312 conditions of the victim's employment and create an abusive working environment, Title VII is violated." Harris v. Forklift Systems, Inc., 510 U.S. 17, 21, 114 S. Ct. 367, 126 L. Ed. 2d 295 (1993) (internal citations and quotations omitted). "In determining whether a work environment is sufficiently hostile or abusive to violate Title VII, we look at all the circumstances, including the frequency of the discriminatory conduct; its severity; whether it is physically threatening or humiliating, or a mere offensive utterance; and whether it unreasonably interferes with an employee's work performance." Holtz v. Rockefeller & Co., Inc., 258 F.3d 62, 75 (2d Cir.2001). "Simple teasing, offhand comments, and isolated incidents (unless extremely serious) will not amount to discriminatory changes in the terms and conditions of employment ... The incidents of allegedly offensive conduct must also be more than episodic; they must be sufficiently continuous and concerted in order to be deemed pervasive." Id. (internal citations and quotations omitted).
The seminal case law on liability of the employer is the so-called Faragher/Ellerth doctrine. In the Supreme Court cases of Faragher v. City of Boca Raton, 524 U.S. 775, 118 S. Ct. 2275, 141 L. Ed. 2d 662 (1998) and Burlington Industries, Inc. v. Ellerth, 524 U.S. 742, 118 S. Ct. 2257, 141 L. Ed. 2d 633 (1998), the Court held that
where no adverse employment action is taken, there may be an affirmative defense to liability. The defense comprises two necessary elements: (1) that the employer exercised reasonable care to prevent and correct promptly any sexual harassing behavior, and (2) that the plaintiff employee unreasonably failed to take advantage of any preventative or corrective opportunities provided by the employer or to avoid harm otherwise. Turner v. Olympic Regional Development Authority, 89 F.Supp 2d 241 (N.D.N.Y. 2000) (citing Faragher, 524 U.S. at 806, 118 S. Ct. 2275; Ellerth, 524 U.S. at 763, 118 S. Ct. 2257).
Title VII requires that
[a]n individual must file a charge within the statutory time period and serve notice upon the person against whom the charge is made. In a State that has an entity with the authority to grant or seek relief with respect to the alleged unlawful practice, an employee who initially files a grievance with that agency must file the charge with the [Equal Employment Opportunity Commission] within 300 days of the employment practice; in all other States, the charge must be filed within 180 days. A claim is time barred if it is not filed within these time limits.
National R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 109, 122 S. Ct. 2061, 153 L. Ed. 2d 106 (2002).
"A discrete retaliatory or discriminatory act `occurred' on the day that it `happened.' A party, therefore, must file a charge within either 180 or 300 days of the date of the act or lose the ability to recover for it." Id. However,
[a] hostile work environment claim is composed of a series of separate acts that collectively constitute one "unlawful employment practice." 42 U.S.C. § 2000e-5(e)(1). The timely filing provision only requires that a Title VII plaintiff file a charge within a certain number of days after the unlawful practice happened. It does not matter, for purposes of the statute, that some of the component acts of the hostile work environment fall outside the statutory time period. Provided that an act contributing to the claim occurs within the filing period, the entire time period of the hostile environment may be considered by a *313 court for the purposes of determining liability.
National R.R. Passenger Corp. v. Morgan, 536 U.S. at 117, 122 S. Ct. 2061.

4. New York State Human Rights Law
NYSHRL is codified at N.Y. Exec. Law § 290 et seq., and states in pertinent part that "[i]t shall be an unlawful discriminatory practice: (a) For an employer or licensing agency, because of the age, race, creed, color, national origin, sexual orientation, military status, sex, disability, predisposing genetic characteristics, or marital status of any individual, to refuse to hire or employ or to bar or to discharge from employment such individual or to discriminate against such individual in compensation or in terms, conditions or privileges of employment." N.Y. Exec. Law § 296 (West 2009).
This court must "analyze [a plaintiff's] federal and state law claims together because the Second Circuit applies federal standards of proof to discrimination claims brought under NYHRL." Smith v. Niagara Frontier Transp. Authority, 2007 WL 1119797 at *5 (W.D.N.Y.2007) (citing Mandell v. County of Suffolk, 316 F.3d 368, 377 (2d Cir.2003); Torres v. Pisano, 116 F.3d 625, 629 n. 1 (2d Cir.1997) ("We have repeatedly noted that claims brought under New York State's Human Rights Law are analytically identical to claims brought under Title VII.")). "The standard governing sex discrimination claims is the same whether pursued under Title VII or the Human Rights Law." Prystajko v. Lowe's Home Centers, Inc., 2007 WL 781932 at *4 (W.D.N.Y.2007) (Telesca, J.); Perks v. Town of Huntington, 251 F. Supp. 2d 1143, 1158 (E.D.N.Y.2003) ("In the determination of whether sexual harassment has occurred, claims brought under Title VII and the NYHRL can be evaluated identically").

III. DISCUSSION
As a threshold matter, in her opposition papers to the motions for summary judgment, plaintiff does not address the issues of discrimination on the basis of national origin or religion. Accordingly, the court deems these issues abandoned. See Riley v. Town of Bethlehem, 44 F. Supp. 2d 451, 466 (N.D.N.Y.1999) (where certain claims were alleged in complaint but not raised in opposition papers, those claims were deemed to be abandoned).
In addition, Brownell moves this court for summary judgment on the grounds that plaintiff cannot maintain a Title VII claim against him individually as a matter of law. The court concurs. "[U]nder Title VII individual supervisors are not subject to liability." Mandell v. County of Suffolk, 316 F.3d 368, 377 (2d Cir.2003). "Individual liability is sometimes possible, however, under New York's Human Rights Law." Id. Accordingly, Brownell's motion for summary judgment is granted as to any Title VII claims against him individually.

A. DiscriminationSexual harassment / Hostile Work Environment
Title VII recognizes two forms of sexual harassment: "direct discrimination (the so-called `quid pro quo' variety). . . and `hostile workplace environment' harassment." Leibovitz v. New York City Transit Authority, 252 F.3d 179, 188 (2d Cir.2001). In the case at bar, plaintiff has alleged a hostile workplace environment. A hostile work environment claim requires plaintiff to demonstrate: "(1) that she is a member of a protected group; (2) that she was the subject of unwelcome advances; (3) that the harassment was based upon her sex; and (4) that the harassment affected a term, condition or privilege of employment." Cosgrove v. Sears, Roebuck & Co., 9 F.3d 1033, 1042 (2d Cir.1993). A *314 plaintiff must prove that the defendant's conduct was unwelcome. "The gravamen of any sexual harassment claim is that the alleged sexual advances were `unwelcome.'" Meritor Savings Bank, FSB v. Vinson, 477 U.S. 57, 68, 106 S. Ct. 2399, 91 L. Ed. 2d 49 (1986).
"In order to establish a claim of hostile work environment, a plaintiff must produce evidence that `the workplace is permeated with discriminatory intimidation, ridicule, and insult, that is sufficiently severe or pervasive to alter the conditions of the victim's employment and create an abusive working environment.' Plaintiff must show not only that she subjectively perceived the environment to be abusive, but also that the environment was objectively hostile and abusive." Demoret, 451 F.3d at 149 (citing Harris v. Forklift Systems, Inc., 510 U.S. 17, 21, 114 S. Ct. 367, 126 L. Ed. 2d 295 (1993); Cruz v. Coach Stores, Inc., 202 F.3d 560, 570 (2d Cir.2000)).
In the case at bar, plaintiff alleges that, inter alia, Brownell told offensive racial jokes directed toward African Americans and Puerto Ricans.[4] She also alleges that Brownell made public comments that he wished plaintiff would wear her hair down, and private comments that plaintiff could get anything she wanted from Brownell if she would just wear her hair down. Doc. No. 1 at pp. 4-5. In her sworn deposition (Doc. No. 36), plaintiff alleges several incidents where Brownell's remarks and/or actions made her uncomfortable and upset.
In addition, plaintiff alleges that Brownell has taken affirmative steps to deny her overtime, and that she has been denied training opportunities that were and are extended to male officers of the department. Plaintiff alleges that Brownell has brought disciplinary charges against the plaintiff for conduct that is regularly engaged in by other male officers without disciplinary action. After filing the current action, she was forbidden desk duty and is only allowed to work the desk when Brownell is not working. A co-worker who wrote a letter to the editor defending plaintiff after derogatory newspaper articles appeared was also denied desk duty except on days that Brownell was not working.
While the court finds that Brownell's comment about plaintiffs hair likely does not rise to the level of sexual harassment, nor is it likely that Brownell's inappropriate racial jokes and sexual comments would be found to be anything but boorish under the circumstances of plaintiff's employment with a police agency, the trier of fact might find that the cumulative effect of Brownell's comments could weigh toward a finding of hostile work environment, precluding summary judgment. In addition, the court finds a genuine issue of material fact surrounding Brownell's disciplinary charges against plaintiff for driving the wrong way on a one-way street. The court has before it certain male officers' sworn testimony that avers that they also drive the wrong way on certain one-way streets under similar circumstances on a regular basis. The court also has testimony that plaintiff is the only officer who was made to sign a statement that she would not drive the wrong way on that specific street in the future. Whether the disciplinary action of banning plaintiff from desk duty when Brownell is in the building shows hostile work environment is also a matter for the trier of fact. There is sworn testimony from a male officer that *315 Brownell has a reputation for being vindictive and retaliatory (Doc. No 39-10). Consequently, the trier of fact could find that the workplace is permeated with discriminatory intimidation, ridicule, and insult, that is sufficiently severe or pervasive to alter the conditions of the victim's employment and create an abusive working environment. Brownell's actions as set forth his sworn testimony, and his statements to the local media precludes this court from finding that reasonable minds could not differ as to the import of the evidence in this case.
Construing the materials before the court in plaintiff's favor, and against the moving party as it is required to do, the court finds that plaintiff has shown that genuine issues of material fact remain on the issue of sexual harassment via hostile work environment. Plaintiff is a member of a protected group. She alleges that Brownell's conduct is pervasive and creates an environment that she perceives to be hostile and/or abusive, and that her hostile work environment is based upon her gender. Brownell denies these allegations, notwithstanding his deposition testimony that serves to affirm plaintiff's version of events. Accordingly, the court finds a genuine issue of material facts on the hostile work environment claim, and defendants' motion for summary judgment on this issue will be denied.

B. Retaliation
Plaintiff claims that defendants retaliated against her, pursuant to state law and federal law, § 1983 and Title VII, for complaining about the alleged discrimination. Title VII provides that "[i]t shall be an unlawful employment practice for an employer to discriminate against any of his employees ... because he has opposed any practice made an unlawful employment practice by this subchapter, or because he has made a charge, testified, assisted, or participated in any manner in an investigation, proceeding, or hearing under this subchapter." 42 U.S.C. § 2000e-3(a) (West 2009). Stated more succinctly, "Title VII forbids an employer to retaliate against an employee for, inter alia, complaining of employment discrimination prohibited by Title VII." Kessler v. Westchester County Dep't of Soc. Servs., 461 F.3d 199, 205 (2d Cir.2006). "To state a claim for retaliation in violation of Title VII, a plaintiff must plead facts that would tend to show that: (1) she participated in a protected activity known to the defendant; (2) the defendant took an employment action disadvantaging her; and (3) there exists a causal connection between the protected activity and the adverse action." Patane v. Clark, 508 F.3d at 115 (citing Feingold v. New York, 366 F.3d 138, 156 (2d Cir.2004)). "[T]he proper legal test in determining whether an employment action is adverse in ... retaliation cases is whether the alleged acts `would deter a similarly situated individual of ordinary firmness from exercising his or her constitutional rights.'" Dillon v. Morano, 497 F.3d 247, 254(2d Cir.2007) (citing Zelnik v. Fashion Inst. of Tech., 464 F.3d 217, 225 (2d Cir.2006)).
In her case for retaliation, plaintiff asserts that she was initially given a counseling letter concerning her action of driving the wrong way on a one-way street, but was subjected to disciplinary action pursuant to § 75 of the Civil Service Law after she filed a complaint against Brownell with the City. Plaintiff was represented by counsel, who advised plaintiff that she had no realistic choice but to accept the offered settlement of surrendering three weeks accrued vacation, as she was in danger of losing her employment. Doc. No. 42 at pp. 3-4.
Plaintiff also submits two newspaper articles relating Brownell's remarks to newspaper staff that were printed in the local *316 newspapers, after he learned of plaintiff's lawsuit against him. Brownell offers no evidence that he was misquoted when he stated in the January 25, 2007 article that, inter alia, plaintiff is a "chronic complainer and ... takes any orders from his office as a personal attack;" plaintiff has "been a malcontent at the sheriff's department, and she's been a malcontent here;" "she has no hesitation to lie to make her point;" and "[s]he's one of my worst employees and her brother is one of my best employees. They're two opposite ends of the spectrum." Doc. No. 39-15, pp. 2-3. Brownell also stated in another publication, dated January 26, 2007, that plaintiff is a "professional victim;" plaintiff "can't be trusted;" "has always demanded special treatment;" files frivolous complaints; "has been a problem since she walked in the door;" has "pulled the same stunts while working at the Sheriff's Office;" plaintiff was "never qualified to be hired," plaintiff "blatantly lied" in respect to her departmental charges [mentioned above], and that plaintiff has other disciplinary charges pending over "complaints from citizens." Id., pp. 4-5. In addition, the January 26, 2007 newspaper article referred to a companion case[5] currently pending against Brownell, stating that "[a]n independent investigation ... of Ottati's charges against Brownell the following October found no wrongdoing on the part of the chief," despite Brownell's own sworn testimony that he received counseling and notification of new employment policies from the City pursuant to the investigation. Doc. No. 39-12 at pp. 13-14; Doc. No 39-13 at pp. 37-38; Doc. No. 39-14 pp. 1-4.
The court finds that in addition to the aforementioned discipline resulting in plaintiff being banned from desk duty during weekdays, and, in the matter of driving the wrong way on a one-way street, conversion of her counseling letter to a disciplinary action after she filed a human rights complaint against Brownell (resulting in the loss of three week's vacation pay), Brownell's statements to the newspaper preclude summary judgment and present a triable issue on the matter of retaliation.
Plaintiff also alleges a First Amendment retaliation claim, pursuant to Section 1983, for her participation in an investigation instigated by the City of Amsterdam in light of at least one other complaint of gender discrimination against Brownell. To establish a claim for a violation of her first Amendment rights, "[p]laintiff must show: (1) her speech was constitutionally protected, as a result of which (2) she suffered an adverse employment decision, and (3) a causal connection existed between the speech and the adverse employment decision, so that it can be said that her speech was the motivating factor in the determination." Gronowski v. Spencer, 424 F.3d 285, 292 (2d Cir.2005). "Plaintiff has the initial burden of showing that an improper motive played a substantial part in the defendant's action. The burden then shifts to defendant to show it would have taken exactly the same action absent the improper motive." Scott v. Coughlin, 344 F.3d 282, 288 (2d Cir.2003).
A plaintiff must first demonstrate that he or she was engaged in protected activity, and that the employer was aware of that activity. Protected participation or opposition ("protected activity") under Title VII "refers to action taken to protest or oppose statutorily prohibited discrimination." Wright v. Stern, 450 F. Supp. 2d 335, 373 (S.D.N.Y.2006). "Informal as well as formal complaints constitute protected activity." Id. (citing Sumner v. United States Postal Service, 899 F.2d 203, 209 (2d Cir.1990)). The second prong for a *317 claim of First Amendment retaliation requires a plaintiff to demonstrate that he or she was subject to an adverse employment action. "[A] plaintiff must show that a reasonable employee would have found the challenged action materially adverse, which ... means it well might have dissuaded a reasonable worker from making or supporting a charge of discrimination." Burlington Northern and Santa Fe Railway Co. v. White, 548 U.S. 53, 126 S. Ct. 2405, 2414-14, 165 L. Ed. 2d 345 (2006). "Courts must examine closely each case to determine whether the challenged employment action reaches the level of `adverse'... An adverse action is not defined solely in terms of job termination or reduced wages and benefits ... Less flagrant reprisals by employers may indeed be adverse. [H]owever, not every unpleasant matter short of discharge or demotion creates a cause of action for retaliation." Wright, 450 F.Supp.2d at 373 (citing Wanamaker v. Columbian Rope Co., 108 F.3d 462, 466 (2d Cir.1997)) (internal quotations omitted).
Finally, there must be a causal connection between the protected activity and the alleged retaliatory action. "[P]roof of causation can be shown either: (1) indirectly, by showing that the protected activity was followed closely by discriminatory treatment, or through other circumstantial evidence such as disparate treatment or fellow employees who engaged in similar conduct; or (2) directly, through evidence of retaliatory animus directed against the plaintiff by the defendant." Gordon v. New York City Bd. of Educ., 232 F.3d 111, 117 (2d Cir.2000).
Once again, the court finds that there is a genuine issue of material fact as to whether plaintiff's testimony to the attorney hired by the City, who was conducting an investigative inquiry into alleged wrongdoing by the police chief in a companion matter, is a protected activity constituting a matter of public concern, and whether an adverse employment action resulted from plaintiff's testimony (which she alleges was passed on to Brownell). Finally, there remains a question of fact regarding a causal connection between the protected activity, if any, and the alleged retaliatory action to find retaliation under the First Amendment. The trier of fact could conceivably find that reasonable worker might be hesitant in making or supporting a charge of discrimination under the facts of this case. Accordingly, the court is precluded from dismissing the action on this issue.

C. Qualified Immunity
Brownell requests qualified immunity for his actions, which are alleged to include discriminatory remarks and discipline, and retaliation for the plaintiff's subsequent complaint regarding his behavior. "[G]overnment officials performing discretionary functions generally are shielded from liability for civil damages insofar as their conduct does not violate clearly established statutory or constitutional rights of which a reasonable person would have known." Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S. Ct. 2727, 73 L. Ed. 2d 396 (1982). The seminal law on this issue is Pearson v. Callahan, ___ U.S. ___, 129 S. Ct. 808, 172 L. Ed. 2d 565 (2009). Pearson is a decision handed down by the Supreme Court on January 21, 2009, which effectively overruled Saucier v. Katz, 533 U.S. 194, 200, 121 S. Ct. 2151, 150 L. Ed. 2d 272 (2001). Courts relied on Saucier to set forth the procedure that a court must follow in determining if a defendant is immune from suit pursuant to the doctrine of qualified immunity. Saucier stood for the premise that "[f]irst, a court must decide whether the facts that a plaintiff has alleged (see Fed. Rules Civ. Proc. 12(b)(6), (c)) or shown (see Rules 50, 56) make out a violation of a constitutional *318 right. Second, if the plaintiff has satisfied this first step, the court must decide whether the right at issue was `clearly established' at the time of defendant's alleged misconduct. Qualified immunity is applicable unless the official's conduct violated a clearly established constitutional right." Pearson, 129 S.Ct. at 815-16. In reconsidering Saucier, the Pearson Court found that while the Saucier protocol is often beneficial, it is no longer considered mandatory in all cases. In explaining its decision, the Court wrote that "[i]t is often difficult to decide whether a right is clearly established without deciding precisely what the constitutional right happens to be... [T]he rigid Saucier procedure ... sometimes results in a substantial expenditure of scarce judicial resources on difficult questions that have no effect on the outcome of the case." Id. at 818. In effect, Pearson gives courts additional discretion in deciding the issue of qualified immunity without a lengthy analysis of whether there was in fact a constitutional violation. Here, the court analyzed the reasonableness of Brownell's actions, based on the materials before it, in determining whether qualified immunity should be granted. The court finds that Brownell is not entitled to qualified immunity.
Although Brownell asserts in his reply that plaintiff failed to present any argument in opposition to Brownell's qualified immunity argument, the court finds Brownell's argument unavailing. The issue of qualified immunity is decided as a matter of law, and plaintiff's failure to argue against qualified immunity is of no consequence. Again, qualified immunity is an entitlement not to stand trial or face the other burdens of litigation, rather than a mere defense to liability. The court finds that as a matter of law, qualified immunity does not lie with the facts of this case, and Brownell will not be afforded protection from standing trial.

D. Use of City's Complaint Procedure
In plaintiff's sworn testimony, she mentions confusion over the complaint procedure that she was supposed to use, because certain police department regulations conflicted with the procedures in the City's employee handbook, and the police department mandated that its regulations were to be followed. Plaintiff asserts that she received a memo from her supervisor to that effect. Doc. No. 39-7, p. 20. Accordingly, the court finds that this constitutes a factual issue and the court is precluded from dismissing this issue as a matter of law.
In regard to the City's argument that plaintiff fails to make a prima facie case for retaliation, fails to state a constitutional violations claim upon which relief can be granted, and that her Title VII and NYSHRL claims are time barred by the applicable statute of limitations, the court has found, supra, that there remains a genuine issue of material fact surrounding these issues. Plaintiff has alleged discriminatory incidents that fall within the time frame for reporting, and pursuant to National R.R. Passenger Corp., the trier of fact will determine whether the entire time period of the hostile environment may be considered by a court for the purposes of determining liability
A municipal entity, such as the City here, may not liable pursuant to § 1983 under the theory of respondeat superior, but may be liable where its employee acted pursuant to an official policy, custom, or practice of said entity. See Monell v. Dep't of Soc. Serv. of the City of New York, 436 U.S. 658, 694-95, 98 S. Ct. 2018, 2037-38, 56 L. Ed. 2d 611 (1978); Rojas v. Alexander's Dep't Store, Inc., 924 F.2d 406, 408 (2d Cir.1990). Such a policy, custom or practice may "be inferred where the municipality so failed to train its employees *319 as to display a deliberate indifference to the constitutional rights of those within its jurisdiction." Patterson v. County of Oneida, N.Y., 375 F.3d 206, 226 (2d Cir.2004) (quoting Kern v. City of Rochester, 93 F.3d 38, 44 (2d Cir.1996)) (internal quotation marks omitted). Once again, this is an issue for the trier of fact.

IV. Conclusion
Based on the foregoing, defendants' motions for summary judgment are GRANTED on the issues of discrimination based on national origin and religion, pursuant to 42 U.S.C. § 1983, by reason of abandonment.
Defendant Brownell's motion for summary judgment is GRANTED on the issues of Title VII liability against him in his individual capacity. Brownell's motion for summary judgment on the remainder of issues is DENIED. Defendant City of Amsterdam's motion for summary judgment on the remainder of issues is also DENIED.
SO ORDERED.

MEMORANDUMDECISION AND ORDER
This is an employment discrimination action filed by plaintiff Angelita Kercado-Clymer ("plaintiff"), a police officer with the City of Amsterdam Police Department, against the City of Amsterdam ("City") and Police Chief Thomas V.N. Brownell ("Brownell") pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq. ("Title VII"). Plaintiff also seeks relief and/or damages from both defendants for violation of her right to, inter alia, Equal Protection and Due Process under the Fourteenth Amendment to the United States Constitution, pursuant to 42 U.S.C. § 1983 (" § 1983") and § 1988. Plaintiff seeks state relief under the New York State Human Rights Law ("NYHRL"), codified at N.Y. Exec. Law § 290 et seq.
On January 30, 2009, this court issued a MemorandumDecision and Order ("MDO") (Doc. No. 53) in this action pursuant to individual motions for summary judgment filed by each defendant. Currently before the court is a motion for reconsideration (Doc. No. 54) filed by the City, pursuant to Fed.R.Civ.P. Rule 60.[1] For the reasons set forth below, the court grants the City's motion for reconsideration, but adheres to its earlier decision.

I. ISSUES
The City raises three issues as the basis for its motion. First, the City argues that the court erred as a matter of law with respect to the second element of the Faragher/Ellerth[2] defense. Second, the City states that the court failed to address the legal grounds compelling the dismissal of the plaintiff's § 1983 claims. Specifically, the City argues that the court failed to address the Sea Clammers Doctrine,[3] and that as a matter of law, plaintiff *320 failed to present evidence of a Monell claim against the City. Finally, the City argues that even if plaintiffs Title VII claim was not precluded under Faragher/Ellerth, such a claim against the City must nonetheless be dismissed as a matter of law pursuant to the continuing violation exception to the Title VII limitations period. Each point will be discussed in detail below.

II. DISCUSSION

A. Motion for Reconsideration Standard
The decision to grant or deny a motion for reconsideration falls squarely within the discretion of the district court. See Devlin v. Transportation Communications International Union, 175 F.3d 121, 132 (2d Cir.1999). "A motion for reconsideration may be granted upon one of three possible grounds: (1) an intervening change in law, (2) the availability of evidence not previously available, and (3) the need to correct a clear error of law or prevent manifest injustice." Shannon v. Verizon New York, Inc., 519 F. Supp. 2d 304, 307 (N.D.N.Y.2007) (citing Doe v. New York City Dept. of Social Servs., 709 F.2d 782, 789 (2d Cir.1983)). "[A] motion to reconsider should not be granted where the moving party seeks solely to relitigate an issue already decided." Shrader v. CSX Transportation, Inc., 70 F.3d 255, 257 (2d Cir.1995).
Here, the City is requesting reconsideration based on the need to correct a clear error of law or to prevent manifest injustice. Doc. No. 54-3 at p. 5. First, the City argues that as a matter of law, plaintiff's professed confusion over the City's antiharassment policy is insufficient to defeat the City's affirmative defense under the Supreme Court's decisions in Faragher/Ellerth. As the court stated in its MDO, the seminal case law on liability of the employer is the so-called Faragher/Ellerth doctrine. In the Supreme Court cases of Faragher v. City of Boca Raton, 524 U.S. 775, 118 S. Ct. 2275, 141 L. Ed. 2d 662 (1998) and Burlington Industries, Inc. v. Ellerth, 524 U.S. 742, 118 S. Ct. 2257, 141 L. Ed. 2d 633 (1998), the Court held that
where no adverse employment action is taken, there may be an affirmative defense to liability. The defense comprises two necessary elements: (1) that the employer exercised reasonable care to prevent and correct promptly any sexual harassing behavior, and (2) that the plaintiff employee unreasonably failed to take advantage of any preventative or corrective opportunities provided by the employer or to avoid harm otherwise.
Turner v. Olympic Regional Development Authority, 89 F.Supp 2d 241 (N.D.N.Y. 2000) (citing Faragher, 524 U.S. at 806; Ellerth, 524 U.S. at 763).
In its MDO, the court found a genuine issue of material fact on the issue of adverse employment action. Assuming, arguendo, that no adverse employment action was taken, the Faragher/Ellerth doctrine would apply. The City argues that it has satisfied its burden under the second prong of the Faragher/Ellerth doctrine, "as it is undisputed that the Plaintiff did not make use of the City's Anti-Harassment policy. Plaintiff never filed a harassment complaint pursuant to the City's policy, even though Plaintiff was provided with ample opportunities to do so." Doc. 54-3 at p. 9. The City states that plaintiff's stated reason for not making a complaint pursuant to the City's anti-harassment policy, that "she was confused about whether the City's Anti-Harassment policy was exclusive," is inadequate to satisfy her burden of production. Id. The court disagrees.
In the court's MDO, it stated the following in regard to this issue:

*321 In plaintiff's sworn testimony, she mentions confusion over the complaint procedure that she was supposed to use, because certain police department regulations conflicted with the procedures in the City's employee handbook, and the police department mandated that its regulations were to be followed. Plaintiff asserts that she received a memo from her supervisor to that effect. Doc. No. 39-7, p. 20. Accordingly, the court finds that this constitutes a factual issue and the court is precluded from dismissing this issue as a matter of law.
Doc. No. 53, pp. 26-27.
Plaintiff also states a belief that the police department's rules and regulations contained regulations that conflicted with the City's sexual harassment policy. Doc. No. 39-7 at p. 15. Plaintiff also stated that she "remembered getting a memo from the Chief telling us, ordering us not to talk to council members or anyone else about things that went on at the police station, not to make any complaints." Id. at pp. 15-16. Plaintiff was asked during her deposition if anyone from the City ever told her that the anti-harassment policy contained in the 2002 employee handbook she purportedly received and read didn't apply to her as it applied to the plaintiff in a companion case, Karen Ottati.[4] Plaintiff replied that she had received an email from one of the officers in the police department, addressing the confusion about the City's anti-harassment policy conflicting with the police officers' contract. Id. at p. 17. Plaintiff stated that the latest department rules and regulations advised a complainant to go to his or her immediate supervisor. She spoke to her union president about the sexual harassment, and she spoke with an attorney at the law firm that represents the police union, who told plaintiff that when another incident occurred, because of where plaintiff worked, and the chain of command that was in place, "we would go through the route of Human Rights." Id. at p. 19. In addition, plaintiff testified that in October of 2005, when summoned to the office of the City's corporation counsel, Robert Going, to discuss the City's investigation regarding sexual harassment in the police department, Going told plaintiff that if any retaliation occurred because plaintiff cooperated with and testified pursuant to the investigation, plaintiff could feel free to use whatever methods necessary to get such retaliation to his and to the mayor's attention. Doc. No. 39-6 at p. 43. In that meeting, Going also related the details of a prior harassment issue he had dealt. Going's story was relayed in a laughing manner, and the plaintiff found it to be both sexually and racially offensive. Plaintiff also notes that prior to being the City's corporation counsel, Going was removed from his position as judge because of sexual harassment. Id. at p. 56. See also Ottati v. City of Amsterdam, 2008 WL 1744557 at *2, n. 6 (N.D.N.Y.2008). Consequently, plaintiff observed that she had no intention of sharing the details of Brownell's alleged sexual harassment with corporation counsel Going. Doc. No. 39-6 at pp. 55-56.
The court finds ample evidence to support a finding that there is a genuine issue of material fact regarding the City's position that plaintiff "unreasonably failed to take advantage of any preventative or corrective opportunities provided by the employer or to avoid harm otherwise" pursuant to the second prong of the Faragher/Ellerth doctrine. Accordingly, the *322 court adheres to its original decision on this issue.
The City next contends that plaintiff's § 1983 claims must be dismissed under the Sea Clammers doctrine, set forth supra at footnote 3, or alternatively, dismissed under Monell.[5] The City argues that in reaching its decision on the summary judgment motions, the court failed to address the Sea Clammers doctrine, which compels the dismissal of plaintiff's "redundant gender discrimination and retaliation claims." Doc. No. 54-3 at p. 11. The City asserts that "[p]laintiff's § 1983 Equal Protection claim and her retaliation claim are based on the very same facts underlying her Title VII claims (e.g. sexual harassment and retaliation for reports to the City's investigator in the sexual harassment matter). Accordingly, under the Sea Clammers doctrine, [p]laintiff's § 1983 claim against the City must be dismissed." Id. at p. 11.
Prior to reaching its decision (Doc. No. 53) on the summary judgment motions in this case, the court extensively researched how the Sea Clammers doctrine was applied in the Second Circuit, and ultimately found the City's argument unavailing. The doctrine is largely applied in an education context in this circuit, and it is wellsettled law that "Title IX contains a sufficiently comprehensive enforcement scheme so as to foreclose the use of § 1983 to implement its provision." Bruneau v. South Kortright Central School District, 163 F.3d 749, 756 (2d Cir.1998). The City now submits the Supreme Court's recent decision in Fitzgerald v. Barnstable School Committee, ___ U.S. ___, 129 S. Ct. 788, 172 L. Ed. 2d 582 (2009), also a Title IX case, in support of its argument that plaintiff's § 1983 case against the city must be dismissed.
As stated above, Plaintiff brought the current action pursuant to Title VII, § 1983, and the NYSHRL. In Alexander v. Gardner-Denver Co., 415 U.S. 36, 48, 94 S. Ct. 1011, 39 L. Ed. 2d 147 (1974), the Supreme Court held that "the legislative history of Title VII manifests a congressional intent to allow an individual to pursue independently his rights under both Title VII and other applicable state and federal statutes. The clear inference is that Title VII was designed to supplement rather than supplant, existing laws and institutions relating to employment discrimination." Id. As this court stated in its MDO, Title VII states in pertinent part that "[i]t shall be an unlawful employment practice for an employer to ... discriminate against any individual with respect to his compensation, terms, conditions or privileges of employment, because of such individual's race, color, religion, sex, or national origin ...." 42 U.S.C. § 2000e-2(a)(1) (West 2009).
This court first addressed this issue in Doolittle v. Ruffo, 1996 WL 159850 at * 41 (N.D.N.Y.1996) (McCurn, J.), citing Carrero v. New York City Housing Authority, 890 F.2d 569 (2d Cir.1989) as the "first case in the circuit to hold that a hostile work environment/sexual harassment claim could form the basis for both a Title VII cause of action and an equal protection claim under § 1983". The Carrero court held that "Title VII does not prohibit employment discrimination claims brought under § 1983 ... [and that] [i]t has been assumed in this Circuit that a § 1983 claim is not precluded by a concurrent Title VII *323 claim, when the former is based on substantive rights distinct from Title VII." Id. at 576. The Second Circuit found that "[w]hether Title VII provides the exclusive remedy for employment discrimination against state and local government employees, barring concurrent claims under § 1983, is an unsettled question." Id. at 575. More recent case law seems to have resolved that uncertainty. In Demoret v. Zegarelli, 451 F.3d 140 (2d Cir.2006), employees sued a New York village and its mayor under § 1983, Title VII, and NYSHRL, claiming hostile work environment, adverse employment actions based on gender, and retaliation for complaining about discrimination. In Demoret, as in the case at bar, plaintiffs sued pursuant to § 1983 alleging constitutional violations. The Second Circuit stated that "[w]e have held that sex-based discrimination may be actionable under § 1983 as a violation of equal protection. Accordingly, § 1983 and the Equal Protection Clause protect public employees from various forms of discrimination, including hostile work environment and disparate treatment, on the basis of gender. Once action under color of state law is established, the analysis for such claims is similar to that used for employment discrimination claims brought under Title VII, the difference being that a § 1983 claim, unlike a Title VII claim, can be brought against individuals." Id. at 149 (internal citations omitted). The court is not persuaded by the City's argument that the Sea Clammers doctrine requires that the court dismiss plaintiff's § 1983 claims. The court adheres to its original decision.
In regard to plaintiff's Monell claim, the City argues that the court failed to analyze whether there was any basis under Monell for such a claim against the City. In its MDO, the court held that "[a] municipal entity, such as the City here, may not liable pursuant to § 1983 under the theory of respondeat superior, but may be liable where its employee acted pursuant to an official policy, custom, or practice of said entity." See Monell v. Dep't of Soc. Serv. of the City of New York, 436 U.S. 658, 694-95, 98 S. Ct. 2018, 2037-38, 56 L. Ed. 2d 611 (1978); Rojas v. Alexander's Dep't Store, Inc., 924 F.2d 406, 408 (2d Cir.1990). Such a policy, custom or practice may "be inferred where the municipality so failed to train its employees as to display a deliberate indifference to the constitutional rights of those within its jurisdiction." Patterson v. County of Oneida, N.Y., 375 F.3d 206, 226 (2d Cir.2004) (quoting Kern v. City of Rochester, 93 F.3d 38, 44 (2d Cir.1996)) (internal quotation marks omitted). Once again, this is an issue for the trier of fact. Doc. No. 53 at pp. 27-28. In its MDO, the court set forth undisputed factual information regarding the City's internal investigation being conducted into Brownell's actions in the Ottati matter, as well as evidence that plaintiff's first complaint to the City was turned over to Brownell, the alleged harasser, for investigation. The second complaint remained unanswered. As of the date her case was filed, plaintiff had received no response from the City. Doc. No. 53 at p. 6. In addition, despite the City being in possession of the results of its internal investigation which contained numerous complaints against Brownell for sexual harassment, said complaints made by the plaintiff and by other city employees, the record reveals no efforts by the City to effectively intervene in the matter. The court finds no merit to the City's argument that the court failed to analyze whether there was any basis under Monell for a § 1983 claim against the city, and adheres to its original decision on this issue.
Finally, the City argues that the continuing violation doctrine does not extend plaintiffs statute of limitations period, and her timely Title VII allegations against the City must be dismissed under *324 the objective prong of the hostile, work environment paradigm. The City argues, inter alia, that the allegations presented by the plaintiff constitute the type of discrete discriminatory acts that do not constitute a continuing violation. The City then sets forth four alleged incidents taken from plaintiff's complaint.
The City argues that the court erred in deferring the matter to a prospective jury, and that "[a]s a practical matter, this ruling sets up an untenable prospect where the jury would hear [p]laintiff's parade of horribles spanning more than a decade, and at the end of the trial be asked to determine which incidents are part of a continuing pattern and thus properly considered as part of [p]laintiff's claim." Doc. No. 54-3 at p. 14. The Second Circuit has addressed this issue at length. "Under the continuing violation exception to the Title VII limitations period, if a Title VII plaintiff files an EEOC charge that is timely as to any incident of discrimination in furtherance of an ongoing policy of discrimination, all claims of acts of discrimination under that policy will be timely even if they would be untimely standing alone." Patterson, 375 F.3d at 220. In Petrosino v. Bell Atlantic, the court of appeals stated that "[w]hen, as in this case, a plaintiff's allegations of discrimination extend beyond the 300-day limitations period, the nature of the claim determines what consideration will be given to the earlier conduct. For example, in the case of a hostile work environment claim, the statute of limitations requires that only one sexually harassing act demonstrating the challenged work environment occur within 300 days of filing; once that is shown, a court and jury may consider `the entire time period of the hostile environment' in determining liability." Petrosino v. Bell Atlantic, 385 F.3d 210, 220 (2d Cir.2004) (citing Nat'l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 117, 122 S. Ct. 2061, 153 L. Ed. 2d 106(2002)) (emphasis added).
The court reminds the City that it issued its MDO on motions for summary judgment. A motion for summary judgment shall be granted "if the pleadings, the discovery and disclosure materials on file, and any affidavits show that there is no genuine issue as to any material fact and that the movant is entitled to judgment as a matter of law." Fed.R.Civ.P. 56(c) (West 2009). The court spent considerable time and effort reviewing every document submitted for consideration, including lengthy deposition testimony from the plaintiff, from defendant Brownell, and from other City employees. In those documents, the court did not find allegations of isolated actions (only a "handful" of interactions over 14 years, as the City claims) (Doc. No. 66 p. 13) but testimony depicting a pattern of what could be construed by the trier of fact as nearly constant harassment against plaintiff and other City employees. Consequently, the court found a genuine issue of material fact surrounding the issue of plaintiff's allegations pursuant to the continuing violation exception to the Title VII limitations period. Accordingly, the court adheres to its original decision on this issue.

III. Conclusion
For the reasons set forth supra, the court hereby GRANTS the City's motion for reconsideration (Doc. No. 54). Upon reconsideration, the court adheres to its earlier decision. Pending a decision in Brownell's appeal to the Second Circuit Court of Appeals (Doc. No. 56), the court will set this action down for trial at its earliest convenience.
SO ORDERED.
NOTES
[1]  Section 1104 of New York Vehicle & Traffic Law states in pertinent part that "(a) The driver of an authorized emergency vehicle, when involved in an emergency operation, may exercise the privileges in this section, but subject to the conditions herein stated. (b) The driver of an authorized emergency vehicle may: ... 4. Disregard regulations governing direction of movement or turning in specified directions ... (e) The foregoing provisions shall not relieve the driver of an authorized emergency vehicle from the duty to drive with due regard for the safety of all persons...." McKinney's Vehicle and Traffic Law § 1104 (West 2009).
[2]  Plaintiff alleges she was the only officer disciplined for driving the wrong way down a one-way street while responding to an emergency situation, despite male officers having "done the same thing and not been disciplined for it." Doc. No. 40 at p. 6.
[3]  Brownell assigned the investigation to plaintiff's brother and fellow officer, Lt. Al Kercado.
[4]  Brownell admits to this and also voluntarily discloses in his deposition an additional racial/ethnic joke for which he received a strong rebuke via letter from plaintiff's husband. Doc. No. 39-11.
[5]  See Ottati v. City of Amsterdam, et al, 6:06-CV-1370.
[1]  Brownell appealed "from every part" of this court's MDO to the Second Circuit Court of Appeals. Doc. No. 56.
[2]  This employer liability doctrine is taken from the seminal Supreme Court cases of Faragher v. City of Boca Raton, 524 U.S. 775, 118 S. Ct. 2275, 141 L. Ed. 2d 662 (1998) and Burlington Industries, Inc. v. Ellerth, 524 U.S. 742, 118 S. Ct. 2257, 141 L. Ed. 2d 633 (1998).
[3]  See Middlesex County Sewerage Authority v. National Sea Clammers Assn., 453 U.S. 1, 101 S. Ct. 2615, 69 L. Ed. 2d 435 (1981) (When the remedial devices provided in a particular federal statute are sufficiently comprehensive, they may suffice to demonstrate congressional intent to preclude the remedy of suits under § 1983. The existence of these express remedies under that particular statute demonstrates that Congress intended to supplant any remedy that otherwise would be available under § 1983).
[4]  See Ottati v. City of Amsterdam, et al., Civ. Action No. 6:06-cv-01370 NPM/DEP, 2006 WL 3879655, filed November 13, 2006.
[5]  See Monell v. New York City Dept. of Social Services, 436 U.S. 658, 691-95, 98 S. Ct. 2018, 56 L. Ed. 2d 611, (1978) ("a municipality cannot be held liable solely because it employs a tortfeasor-or, in other words, a municipality cannot be held liable under § 1983 on a respondeat superior theory ... it is when execution of a government's policy or custom ... inflicts the injury that the government as an entity is responsible under § 1983").